DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Response to Arguments
 	The previously issued claim objections as to claims 13-20 are hereby withdrawn in view of their changed status to “Withdrawn”.

 	The previously issued claim objections to claim 1 are hereby maintained because Applicant has not addressed them.  One of the claim objections has been rewritten as a 35 U.S.C. § 112(b) rejection herein.


 	The Applicant’s arguments with respect to claims #1, 4-12 in the reply filed on December 10, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.  

Claim Objections
 	As to claim 1, the Examiner suggests “exposed to an outside”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear how the “passivation layer is not formed on the floating gate”.  Did Applicant intend “wherein the passivation layer is not formed directly on a top surface of the floating gate”?  In Applicant’s FIG. 1, the passivation layer 130 is in fact formed on a [bottom surface] of the floating gate, therefore leaving top and side portions exposed.

	
No Prior Art Applied
 	No prior art has been applied to claims 1, 4-12.  Matsumoto et al. (U.S. Patent Publication No. 2008/0063566 A1) teaches a passivation layer 216 but does not teach the limitations of a liquid gate.  Vitusevich et al. (U.S. Patent Publication No. 2019/0170682 A1), hereafter “Vitusevich”, teaches a liquid gate but fails to teach the liquid gate formed on the floating gate or formed in a same plane with the floating gate.  See Vitusevich, ¶ [0054].  No other prior art references were found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 



/SUBERR L CHI/Primary Examiner, Art Unit 2829